Citation Nr: 0021619	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
rupture of the right Achilles tendon, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran had active service from October 1983 to February 
1987.  His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In May 1999, the Board remanded the 
case to the RO for additional development.  That development 
has been completed by the RO, and the case is once again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  The veteran canceled his first scheduled VA examination 
in December 1997.  The RO then rescheduled the veteran for an 
examination in January 1998, but the veteran failed to report 
to that examination without good cause shown. 

3.  The RO requested all relevant VA outpatient treatment 
reports, none of which referred to the veteran's service-
connected residuals of a rupture of the right Achilles 
tendon. 


CONCLUSION OF LAW

The veteran's claim for an evaluation in excess of 10 percent 
for his service-connected residuals of a rupture of the right 
Achilles tendon must be denied as a matter of law.  38 C.F.R. 
§ 3.655 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record shows that the veteran ruptured his Achilles 
tendon in 1986 while playing basketball in service.  As a 
result, a May 1987 rating decision granted service connection 
for residuals of a rupture of the right Achilles tendon, for 
which a 10 percent disability evaluation was assigned.  In 
November 1997, the veteran filed a claim for an increased 
evaluation.  A March 1998 rating decision denied an 
evaluation in excess of 10 percent for residuals of a rupture 
of the right Achilles tendon.  The veteran disagreed with 
that decision, and this appeal ensued.

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107 (a) (West 1991).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible, inasmuch as a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As will 
be discussed, the Board also is satisfied that all relevant 
facts have been properly and sufficiently developed to the 
extent possible without the veteran's cooperation, and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).  

In an attempt to fulfill its duty to assist the veteran, the 
RO scheduled the veteran for two VA examinations to evaluate 
the nature and severity of his right ankle disability.  The 
veteran was initially scheduled to appear at a VA examination 
in December 1997, but requested that it be rescheduled.  The 
RO then notified the veteran that his examination had been 
rescheduled for January 1998.  However, the veteran failed to 
appear to that examination and offered no explanation for his 
absence. 

The RO also attempted to obtain all VA outpatient treatments 
pertaining to the veteran's right ankle disability.  
Initially, the RO obtained VA outpatient treatment reports 
from the VA Medical Center (VAMC) in Dayton, Ohio, dated from 
June 1997 to April 1998, none of which pertained to the 
veteran's right ankle.  In its May 1999 Remand, the Board 
pointed out that additional VA outpatient treatment reports 
may exist at the Dayton VAMC for the month of June 1997.  
Accordingly, the Board instructed the RO to obtain any such 
records.  That facility responded that it was not in 
possession of any additional records pertaining to the 
veteran's right Achilles tendon, but that the veteran had 
been seen at the Cincinnati and Chillicothe VA Hospitals.  
The RO then contacted those facilities and requested all 
medical records pertaining to the veteran.  As a result, 
additional VA medical records dated from May 1998 through 
November 1999 were received and associated with the claims 
file.  Nevertheless, the Board notes that none of those 
records makes any reference to the veteran's right ankle.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (1999).  When the evidence 
is in relative equipoise, the veteran is accorded the benefit 
of the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 

The veteran's disability due to residuals of a rupture of the 
right Achilles tendon is currently evaluated under Diagnostic 
Code 5271, which contemplates limitation of motion of the 
ankle.  Under this provision, a 10 percent evaluation is 
warranted for moderate limitation of motion of the ankle, 
while a 20 percent evaluation is warranted for marked 
limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

The Board finds, however, that there is no available evidence 
with which to evaluate the veteran's right ankle disability.  
No recent treatment reports refer to the veteran's right 
ankle, and the veteran has failed to appear at two scheduled 
VA examinations.  Regulations provide that when entitlement 
or continued entitlement to a benefit cannot be established 
or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination or reexamination, action shall be 
taken in accordance with paragraphs (b) or (c) of 38 C.F.R. § 
3.655, as appropriate.  See 38 C.F.R. § 3.655(a); Engelke v. 
Gober, 10 Vet. App. 396, 399 (1997).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655(b).  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id. (Emphasis added).

In this case, the Board has no choice but to deny the 
veteran's claim for an evaluation in excess of 10 percent for 
his residuals of a rupture of the right Achilles tendon.  
There is no indication that the veteran had good cause for 
his failure to appear for his scheduled VA examination.  
After the veteran indicated that he wished to reschedule his 
December 1997 examination, the RO accommodated the veteran's 
request by rescheduling his examination for January 1998.  
For reasons unknown, however, the veteran failed to appear to 
that examination.  The United States Court of Appeals for 
Veterans Claims (Court) has held that that a veteran is 
expected to cooperate with the VA in the development of his 
or her claim, and while there is certainly a duty to assist, 
such a duty does not relieve a claimant entirely from 
assisting himself.  The "duty to assist is not always a one-
way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If the veteran attempts to raise a future claim, he must be 
prepared to meet the requirements of the Court's ruling in 
Wood and of 38 C.F.R. § 3.655, by cooperating with the VA's 
efforts to provide an adequate medical examination.

In conclusion, the Board finds that it is unable to grant an 
evaluation in excess of 10 percent for the veteran's service-
connected residuals of a rupture of the right Achilles tendon 
based on his failure to appear for a VA examination.  As the 
disposition of this claim is based on the law and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

An evaluation in excess of 10 percent for residuals of a 
rupture of the right Achilles tendon is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

